Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE ISSUER IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ISSUER,
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.

CALPIAN, INC.

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.         

      Number of Shares: 804,467

Date of Issuance: April 28, 2011

Calpian, Inc., a Texas corporation (the “Company”), hereby certifies that, for
value received, HD Special-Situations II, LP and permitted assigns, as the
registered holder hereof (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company upon surrender of this Warrant to
Purchase Common Stock (the “Warrant”), at any time after the date of issuance
shown above (the “Date of Issuance”), but not after 5:00 P.M. California time on
the Expiration Date (as defined herein), Eight Hundred Four Thousand Four
Hundred Sixty-seven (804,467) fully paid and nonassessable shares of Common
Stock (as defined herein) of the Company (each a “Warrant Share” and
collectively the “Warrant Shares”) at a purchase price (the “Warrant Exercise
Price”) equal to $1.00 per share. The Warrant Exercise Price shall be paid in
lawful money of the United States. Both the number of Warrant Shares purchasable
hereunder and the Warrant Exercise Price are subject to adjustment as provided
in Section 10 below.

Section 1. Definitions.

(a) The following terms used in this Warrant shall have the following meanings:

“Common Stock” means (i) the Company’s $0.001 par value common stock and
(ii) any capital stock into which such common stock shall have been changed or
any capital stock resulting from a reclassification of such common stock.

“Expiration Date” means the date which is five years from the Date of Issuance
or, if such date falls on a Saturday, Sunday or other day on which banks are
required or authorized to be closed in the State of California (a “Holiday”),
the next preceding date that is not a Holiday.

 

1



--------------------------------------------------------------------------------

“Market Price” means the average of the closing stock prices for the Common
Stock for the ten trading days immediately prior to the date on which a Notice
of Exercise is delivered to the Company, as reported on the trading market on
which the Common Stock may then be quoted, if any such trading market may exist.

“Note Purchase Agreement” shall mean the Note Purchase Agreement dated as of the
Date of Issuance, by and between the Company and HD Special-Situations II, LP.

“Securities Act” means the Securities Act of 1933, as amended.

(b) Other definitional provisions:

(i) Except as otherwise specified herein, all references herein (A) to the
Company shall be deemed to include the Company’s successors and (B) to any
applicable law shall be deemed references to such applicable law as the same may
be amended or supplemented from time to time.

(ii) When used in this Warrant, unless otherwise specified in a particular
instance, the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall refer to this Warrant as a whole and not to any specific provision
of this Warrant, and the word “Section” shall refer to Sections of this Warrant
unless otherwise specified.

(iii) Whenever the context so requires, the neuter gender includes the masculine
or feminine, and the singular number includes the plural, and vice versa.

(iv) When used in this Warrant, “transfer” shall include any disposition of this
Warrant or any Warrant Shares, or of any interest in either thereof, which would
constitute a sale thereof within the meaning of the Securities Act or applicable
state securities laws.

Section 2. Exercise of Warrant.

(a) Subject to the terms and conditions hereof, this Warrant may be exercised by
Holder, as a whole or in part (except that this Warrant shall not be exercisable
as to a fractional share), at any time prior to 5:00 p.m. California time on the
Expiration Date. The rights represented by this Warrant shall be exercised by
Holder by (i) delivery of a written notice in the form attached hereto (a
“Notice of Exercise”) of Holder’s election to exercise this Warrant, which
notice shall specify the number of Warrant Shares to be purchased, (ii) payment
to the Company of an amount equal to the Warrant Exercise Price multiplied by
the number of Warrant Shares as to which the Warrant is being exercised, plus
any applicable issuance or transfer taxes, in immediately available funds
(either by wire transfer or a certified or cashier’s check drawn on a United
States bank) and (iii) the surrender of this Warrant, properly endorsed, at the
principal office of the Company (or at such other agency or office of the
Company as the Company may designate by notice to Holder).

(b) In addition, at any time prior to 5:00 p.m. on the Expiration Date, and
notwithstanding anything to the contrary contained in this Warrant, at such time
as the Market Price per share of the Common Stock exceeds the Warrant Exercise
Price, this Warrant may be exercised by presentation and surrender of this
Warrant to the Company in a cashless exercise,

 

2



--------------------------------------------------------------------------------

including a written calculation of the number of Warrant Shares to be issued
upon such exercise in accordance with the terms hereof (a “Cashless Exercise”).
In the event of a Cashless Exercise, in lieu of paying the Warrant Exercise
Price, Holder shall surrender this Warrant for, and the Company shall issue in
respect thereof, the number of Warrant Shares determined by multiplying the
number of Warrant Shares to which Holder would otherwise be entitled by a
fraction, the numerator of which shall be determined by subtracting the Warrant
Exercise Price from the then current Market Price per share of Common Stock, and
the denominator of which shall be the then current Market Price per share of
Common Stock.

(c) Any Warrant Shares shall be deemed to be issued to Holder, as the record
owner of such Warrant Shares, as of the date on which this Warrant shall have
been surrendered, the completed Notice of Exercise shall have been delivered,
and payment (or notice of an election to effect a Cashless Exercise) shall have
been made for such Warrant Shares as set forth above, irrespective of the date
of delivery of such share certificate, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
properly closed, such person shall be deemed to have become the holder of such
Warrant Shares at the opening of business on the next succeeding date on which
the stock transfer books are open. For each exercise of the rights represented
by this Warrant in compliance with this Section 2, a certificate or certificates
for the Warrant Shares so purchased, registered in the name of, or as directed
by, Holder, shall be delivered to, or as directed by, Holder within five
business days after such rights shall have been so exercised.

(d) Unless this Warrant shall have expired or shall have been fully exercised,
upon an exercise of this Warrant the Company shall issue a new Warrant identical
in all respects to this Warrant except that it shall represent rights to
purchase the number of Warrant Shares purchasable immediately prior to such
exercise, less the number of Warrant Shares with respect to which this Warrant
is exercised (or, in the case of a Cashless Exercise, the number of shares to
which Holder would otherwise have been entitled).

(e) In the case of any dispute with respect to an exercise, the Company shall
promptly issue such number of Warrant Shares as are not disputed in accordance
with this Section. If such dispute only involves the number of Warrant Shares
receivable by Holder under a Cashless Exercise, the Company shall submit the
disputed calculations to an independent accounting firm reasonably acceptable to
Holder within 15 business days of receipt of the Notice of Exercise. The
accountant shall review the calculations and notify the Company and Holder of
the results no later than 15 business days from the date it receives the
disputed calculations (or such longer period as such accountant may reasonably
require). The accountant’s calculation shall be deemed conclusive absent
manifest error. The Company shall then issue the appropriate number of shares of
Common Stock in accordance with this Section.

Section 3. Covenants as to Common Stock. The Company covenants and agrees that
all Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable. The Company further covenants and agrees that during the
period within which the rights represented by this Warrant

 

3



--------------------------------------------------------------------------------

may be exercised, the Company shall at all times have authorized and reserved a
sufficient number of shares of Common Stock to provide for the exercise of the
rights then represented by this Warrant and that the par value of said shares
will at all times be less than or equal to the applicable Warrant Exercise
Price.

Section 4. Taxes. The Company shall not be required to pay any tax or taxes
attributable to the initial issuance of the Warrant Shares or any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of Holder or any permitted transferee of this Warrant.

Section 5. Warrant Holder Not Deemed a Stockholder. No Holder of this Warrant,
as such, shall be entitled to vote or receive dividends or be deemed the holder
of shares of the Company for any purpose, nor shall anything contained in this
Warrant be construed to confer upon Holder, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issuance of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to Holder of the Warrant Shares which Holder is
then entitled to receive upon the due exercise of this Warrant. Notwithstanding
the foregoing, the Company shall provide Holder with copies of the same notices
and other information given to the stockholders of the Company generally,
contemporaneously with the delivery thereof to the stockholders.

Section 6. No Limitation on Corporate Action. No provisions of this Warrant and
no right or option granted or conferred hereunder shall in any way limit, affect
or abridge the exercise by the Company of any of its corporate rights or powers
to recapitalize, amend its Certificate of Formation, reorganize, consolidate or
merge with or into another corporation, transfer all or any part of its property
or assets, or exercise any other of its corporate rights and powers.

Section 7. Representations of Holder. By the acceptance of this Warrant, Holder
represents that (i) it is acquiring this Warrant and the Warrant Shares for
Holder’s own account for investment and not with a view to, or for sale in
connection with, any distribution thereof and (ii) it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act. Upon exercise
of this Warrant, Holder shall, if requested by the Company, confirm the
foregoing representations in writing, in a form satisfactory to the Company. If
Holder cannot make such representations because they would be factually
incorrect, it shall be a condition to Holder’s exercise of this Warrant that the
Company receive such other representations as the Company considers reasonably
necessary to assure it that the issuance of the Warrant Shares shall not violate
any federal or state securities laws.

Section 8. Representations of the Company. The Company represents that it has
the requisite power and authority to issue and sell this Warrant and perform it
obligations under this Warrant in accordance with its terms. The Company’s
execution, delivery and performance of this Warrant have been duly authorized by
the Company’s Board of Directors and no further

 

4



--------------------------------------------------------------------------------

consent or authorization of the Company, its stockholders, or any other
individual or entity, is required. This Warrant (i) has been duly and validly
authorized, executed and delivered by the Company and (ii) constitutes a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally.

Section 9. Restrictions on Transfer. Holder understands that (i) this Warrant
and the Warrant Shares have not been and are not being registered under the
Securities Act or any state securities laws (other than as described in the
Registration Rights Agreement entered into concurrently herewith (the
“Registration Rights Agreement”)), and may not be offered for sale, sold,
assigned or transferred except as provided in the Note Purchase Agreement and
the Registration Rights Agreement, and (ii) neither the Company nor any other
person is under any obligation to register such securities (other than as
described in the Registration Rights Agreement) under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

Section 10. Adjustments.

(a) Reclassification, Reorganization and Certain Other Transactions. In case of
any reclassification, capital reorganization or other change of outstanding
shares of the Common Stock, or in case of any consolidation or merger of the
Company with or into another corporation (other than a consolidation or merger
in which the Company is the continuing corporation and which does not result in
any reclassification, capital reorganization or other change of outstanding
shares of Common Stock), the Company shall cause effective provision to be made
so that Holder shall have the right thereafter, by exercising this Warrant, to
purchase the kind and number of shares of stock or other securities or property
(including cash) receivable upon such reclassification, capital reorganization
or other change, consolidation or merger by a holder of the number of shares of
Common Stock that could have been purchased upon exercise of this Warrant
immediately prior to such reclassification, capital reorganization or other
change, consolidation or merger. The foregoing provisions shall similarly apply
to successive reclassifications, capital reorganizations and other changes of
outstanding shares of Common Stock and to successive consolidations or mergers.
If the consideration received by the holders of Common Stock is other than cash,
the value shall be as determined by the Company’s Board of Directors acting in
good faith.

(b) Dividends and Stock Splits. If and whenever the Company shall effect a stock
dividend, a stock split, a stock combination, or a reverse stock split of the
Common Stock, the number of Warrant Shares purchasable hereunder and the Warrant
Exercise Price shall be proportionately adjusted in the manner determined by the
Company’s Board of Directors acting in good faith. The number of shares, as so
adjusted, shall be rounded to the nearest whole number and the Warrant Exercise
Price shall be rounded to the nearest cent.

Section 11. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen or destroyed, the Company shall, on receipt of an indemnification
undertaking reasonably satisfactory to the Company, issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen or destroyed. In the event
Holder asserts such loss, theft or destruction of this Warrant, the Company may
require Holder to post a bond issued by a surety reasonably satisfactory to the
Company with respect to the issuance of such new Warrant.

 

5



--------------------------------------------------------------------------------

Section 12. Notices. Any and all communications required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
as provided in the Note Purchase Agreement. The addresses for such
communications shall be as provided in the Note Purchase Agreement or such other
addresses as may most recently have been designated in writing.

Section 13. Miscellaneous. This Warrant and any term hereof may be changed,
waived, discharged, or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This Warrant shall be governed by and interpreted under the laws of
the State of California, without regard to the principles of conflict of laws.
Headings are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof. This Warrant shall be binding upon
the Company and its successors and assigns and shall inure to the benefit of the
Holder and its permitted successors and assigns.

Section 14. Attorney’s Fees. If Holder or the Company shall bring any action for
relief against the other arising out of or in connection with this Warrant, in
addition to all other remedies to which the prevailing party may be entitled,
the losing party shall be required to pay to the prevailing party a reasonable
sum for attorney’s fees and costs incurred in bringing or defending such action
and/or enforcing any judgment granted therein, all of which shall be deemed to
have accrued upon the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment. Any judgment or order entered in such
action shall contain a specific provision providing for the recovery of
attorney’s fees and costs incurred in enforcing such judgment. For the purposes
of this Section, attorney’s fees shall include, without limitation, fees
incurred with respect to the following: (i) post-judgment motions, (ii) contempt
proceedings, (iii) garnishment, levy and debtor and third party debtor and third
party examinations, (iv) discovery and (v) bankruptcy litigation.

Section 15. Effect of Expiration Date. This Warrant, in all events, shall be
wholly void and of no effect after 5:00 p.m. California time on the Expiration
Date, except that notwithstanding any other provisions hereof, the provisions of
Sections 9 and 14 shall continue in full force and effect after such date as to
any Warrant Shares or other securities issued upon the exercise of this Warrant.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its duly authorized officers as of the Date of Issuance.

 

CALPIAN, INC.

By: /s/Harold Montgomery, Chief Executive Officer

By: /s/Harold Montgomery, Secretary

 

6



--------------------------------------------------------------------------------

NOTICE OF EXERCISE FORM

CALPIAN, INC.

The undersigned hereby exercises the right to purchase the number of Warrant
Shares covered by the Warrant attached hereto as specified below according to
the conditions thereof and herewith makes payment of $              (unless
effected by a Cashless Exercise in accordance with the terms of the Warrant),
which constitutes the aggregate Warrant Exercise Price of such Warrant Shares
pursuant to the terms and conditions of the Warrant.

(i) The undersigned agrees not to offer, sell, transfer or otherwise dispose of
any Common Stock obtained upon exercise of the Warrant except under
circumstances that will not result in a violation of the 1933 Act or applicable
state securities laws.

(ii) The undersigned requests that the stock certificates for the Warrant Shares
be issued, and a Warrant representing any unexercised portion hereof be issued,
pursuant to the terms of the Warrant in the name of Holder and delivered to the
undersigned at the address set forth below.

Dated:                      ,         .

 

HOLDER:    

 

By:     Title:  

 

  Address:  

 

     

Number of Warrant Shares being purchased:                     

 

7